Citation Nr: 1541528	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-11 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a psychiatric disorder, status-post traumatic brain injury.

2.  Entitlement to a rating in excess of 30 percent for a headache disability, status-post traumatic brain injury.  


REPRESENTATION

Appellant represented by:	James M. McElfresh, II


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1974.   

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

A videoconference hearing was held before the undersigned Veterans Law Judge in August 2015.  A transcript of the hearing is of record.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

The Veteran was most recently afforded VA examinations to determine the degree of severity of the psychiatric disability and headache disability in 2013.  At the August 2015 hearing, the Veteran testified that the disabilities had increased in severity since the VA examinations.  Therefore, the Board has determined that the Veteran should be afforded VA examinations to determine the current degree of severity of each disability.   

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the claims.  

2.  Then, afford the Veteran a VA examination to determine the current degree of severity of the service-connected psychiatric disorder.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.
The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must be provided. 

3.  Afford the Veteran a VA examination to determine the current degree of severity of the service-connected headache disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure that the examiner provides all information required for rating purposes, to include an assessment of the effects of the headaches on occupational functioning and economic adaptability.  The rationale for all opinions expressed must be provided.

4.  Undertake any other indicated development.

5.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




